department of the treasury internal_revenue_service washington d c contact person id number date may sin of cv t legend x dear sir or madam this is in response to your ruling_request of date requesting advance approval of your grant procedures established pursuant to sec_4945 of the internal_revenue_code you are exempt from federal_income_tax under sec_501 of the code and have been determined to be a private_foundation as defined in sec_509 you will grant scholarships to individuals in the x area attending a college or graduate school of their choice the grantees will be selected on an objective and nondiscriminatory basis based on the standards set forth below regardless of the race color age religion gender family relationship or employment status of the applicant factor to be considered the selection committee is composed of your board_of trustees no scholarship may be awarded to any member of your board_of trustees its officers your creator or any of your family members scholarships may be paid directly to grant recipients or directly to the educational_institution you shall arrange to receive a report of the grantee’s courses taken and grades received in each academic period the report must be verified by the educational_institution and must be obtained at least once a year the report must also be approved by the facuity member supervising the grantee or by another appropriate_official of the institution to the extent that reports are untimely or indicate the misuse of scholarship funds you will withhold further payments also if funds were diverted to improper uses you would seek to recover such funds by all appropriate means sec_4945 of the code states that an individual grant will not constitute a taxable_expenditure if it is awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance sec_53_4945-4 of the foundation and similar excise_taxes regulations states that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and hondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation pians to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your scholarship program will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of grants we rule that income provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code foundation managers trustees or members of the selection committee or for a purpose that is inconsistent with the purposes described in sec_170 of the code the approval of your grant-making procedures is a one-time approval of your system of standards and procedures for selecting recipients of grants that meet the requirements of sec_4945 of the code thus approval will apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you shall maintain adequate_records and case histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent sincerely yours signed rodste s feige ut robert c harper jr manager exempt_organizations technical group
